—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the use of a controlled substance after his urine twice tested positive for the presence of opiates. Substantial evidence was presented at the hearing supporting the determination of petitioner’s guilt in the form of the misbehavior report, the positive results of the urinalysis tests and the testimony of the correction officer who obtained the urine sample, performed the testing and drafted the misbehavior report (see, Matter of Myers v Goord, 274 AD2d 801). Additional evidence was presented demonstrating that the testing was performed in accordance with applicable procedures and that the chain of custody of the tested specimen was unbroken (see, Matter of Terry v Goord, 272 AD2d 701, 702).
Petitioner’s claim of Hearing Officer bias is not supported by the record, which discloses that the hearing was conducted in a fair and impartial manner. There is no indication that the determination under review was influenced by anything other than the substantial evidence of petitioner’s guilt (see, Matter of Barnes v Selsky, 278 AD2d 707, 708). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.